Case 1:20-cv-00036-SOM-RT Document 25 Filed 09/15/20 Page 1 of 1         PageID #: 294




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 HAWAIIAN AIRLINES, INC.,      )               CV 20-00036 SOM-RT
                               )
           Plaintiff(s),       )
                               )
      vs.                      )
                               )
 PL DUFAY AVIATION             )
 MANAGEMENT LLC; PETER L. )
 DUFAY,                        )
                               )
           Defendant(s).       )
 _____________________________ )

             ORDER ADOPTING MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATION TO GRANT IN PART AND DENY IN
     PART HAWAIIAN AIRLINES, INC.’S MOTION FOR ATTORNEYS’
                       FEES AND COSTS

          Findings and Recommendation having been filed and served on all parties

 on August 31, 2020, and no objections having been filed by any party,

          IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

 Recommendation To Grant in Part and Deny in Part Hawaiian Airlines, Inc.’s

 Motion For Attorneys’ Fees and Costs” are adopted as the opinion and order of this

 Court.

          IT IS SO ORDERED.
